Citation Nr: 0812115	
Decision Date: 04/11/08    Archive Date: 04/23/08

DOCKET NO.  04-03 214	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for residuals of an 
epidermoid testicular cyst, to include as due to exposure to 
herbicides.

2.  Entitlement to service connection for colon cancer, to 
include as due to exposure to herbicides.

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel
INTRODUCTION

The veteran served on active duty from September 1977 to 
September 1980.   

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision by the 
New Orleans, Louisiana, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied entitlement 
to the benefits currently sought on appeal.

In June 2004, a hearing on these matters was held before a 
Veterans Law Judge who has since retired.  Pursuant to 
38 U.S.C.A. § 7107 and 38 C.F.R. § 20.707, the veteran was 
notified in January 2008 of his right to another hearing 
before a different Veterans Law Judge.  He was informed that 
if he did not respond in 30 days, it would be assumed that he 
no longer desired a hearing.  As the veteran did not respond 
to the Board's January 2008 letter, this case is now ready 
for appellate review.

In December 2004, the Board remanded this issue to the RO 
(via the Appeals Management Center (AMC)) for further 
evidentiary development.  After completion of the requested 
development, the AMC returned the case to the Board for 
appellate review.


FINDINGS OF FACT

1.  A preponderance of the evidence of record is against a 
finding that the veteran was exposed to herbicides during his 
active service.

2.  An epidermoid testicular cyst and associated residuals 
first manifested years after the veteran's service and is not 
related to his service.  

3.  Colon cancer first manifested years after the veteran's 
service and is not related to his service.  


CONCLUSIONS OF LAW

1.  The residuals of an epidermoid testicular cyst were not 
incurred or aggravated during active service.  38 U.S.C.A. §§ 
1110, 5103, 5103(A), 5107 (West 2002); 38 C.F.R. § 3.303 
(2007).

2.  Colon cancer was not incurred or aggravated during active 
service, nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103(A), 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In correspondence dated November 2002 and January 2005, the 
RO satisfied its duty to notify the veteran under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  Specifically, the RO 
notified the veteran of: information and evidence necessary 
to substantiate the claims for service connection; 
information and evidence that VA would seek to provide; and 
information and evidence that the veteran was expected to 
provide.  The veteran was instructed to submit any evidence 
in his possession that pertained to his claims.  Because 
service connection is denied, any question as to the 
appropriate disability ratings or effective dates is moot, 
and there can be no failure to notify prejudice to the 
veteran.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

VA has done everything reasonably possible to assist the 
veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service 
medical records have been associated with the claims file.  
All identified and available treatment records have been 
secured.  

The Board declines to obtain a medical nexus opinion with 
respect to these claims because there is no evidence of 
testicular symptomatology or colon cancer either in service 
or for several years following service.  Thus, there is no 
true indication that the veteran's disabilities are 
associated with his service.  See Charles v. Principi, 16 
Vet. App. 370 (2002).  Indeed, in view of the absence of 
findings of testicular or colorectal pathology in service and 
the first suggestion of pertinent disabilities many years 
after active duty, relating the veteran's current 
disabilities to service would certainly be speculative.  
Service connection may not be based on a resort to pure 
speculation or even remote possibility.  See 38 C.F.R. § 
3.102.  The duty to assist is not invoked, even under 
Charles, where "no reasonable possibility exists that such 
assistance would aid in substantiating the claim."  38 
U.S.C.A. 5103A(a)(2).   

The record reflects that the veteran has applied for Social 
Security Administration (SSA) benefits; however, the duty to 
assist does not attach to obtaining those records in this 
case.  The U.S. Court of Appeals for Veterans Claims (Court) 
has indicated that a SSA determination is pertinent to a 
determination of the veteran's ability to engage in 
substantial gainful employment.  See Martin v. Brown, 4 Vet. 
App. 134, 140 (1993).  Here, however, the critical issue was 
not whether the veteran is employable, but whether his 
current disability was incurred during his military service.  
Accordingly, a SSA determination would have no relevance in 
this case.  See 38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(c)(2).  The Board is satisfied that the duties to 
notify and assist have been met.

Presumptive Service Connection

The veteran has attributed his disabilities to herbicide 
exposure while serving in Korea's demilitarized zone.  

The United States Department of Defense ("DOD") has confirmed 
that Agent Orange was used from April 1968 through July 1969 
along the demilitarized zone ("DMZ") in Korea.  DOD 
defoliated the fields of fire between the front line 
defensive positions and the south barrier fence.  If it is 
determined that a veteran who served in Korea during this 
time period belonged to one of the units identified by DOD, 
then it is presumed that he or she was exposed to herbicides 
containing Agent Orange, and the presumptions outlined in 38 
C.F.R. § 3.309(e) will apply.  See MR21- 1MR, Part VI, 
Chapter 2, Section B.

In this case, the veteran's active service took place between 
September 1977 and September 1980.  As noted, DOD has only 
confirmed use of Agent Orange in Korea from April 1968 to 
July 1969.  Thus, the veteran's exposure to herbicides may 
not be presumed.  The RO specifically requested that the 
service department provide any records showing exposure of 
the veteran to herbicides and no documents were found.  

Direct Service Connection

Although the evidence does not establish a presumptive link 
between the veteran's disabilities and his active service, 
the United States Court of Appeals for the Federal Circuit 
has determined that an appellant is not precluded from 
establishing service connection with proof of actual direct 
causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994).  

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  If a condition noted during service is not 
determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

When a malignant tumor becomes manifest to a degree of 10 
percent within one year from date of separation from active 
service, it shall be presumed to have been incurred in active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

Residuals of an Epidermoid Testicular Cyst

The veteran's service medical records are negative for 
testicular cysts.  His separation examination makes no 
mention of testicular ailments.

A mass was located in the veteran's right testicle in January 
1996.  An orchiectomy to remove the testicle was performed 
that same month.  Pathology reports show that no malignancy 
was found.
  
On review, the Board finds that service connection for 
residuals of an epidermoid testicular cyst is not warranted.  
There is no evidence of a testicular disorder in service.  
The veteran's testicular cyst did not manifest for over 15 
years post-discharge.  There is no medical evidence 
suggesting that there is a nexus between the veteran's 
disability and his service.  Service connection for residuals 
of an epidermoid testicular cyst is not warranted.  

Colon cancer

The veteran's service medical records are negative for 
gastrointestinal complaints or cancer.  His separation 
examination also makes no mention of colorectal symptoms.

There is no evidence of treatment for colon cancer until 
August 2002, at which point adenocarcinoma was diagnosed.  A 
segment of the veteran's descending colon was resected and an 
ileostomy performed.  
  
The discovery of the veteran's malignant tumor took place 
more than 1 year following discharge; thus, service 
connection for the malignancy may not be presumed.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309.  

There was no evidence of cancer or a gastrointestinal 
disorder in service.  The veteran's cancer did not manifest 
for over 20 years post-discharge.  There is no medical 
evidence suggesting that there is a nexus between the 
veteran's disability and his service.  Service connection for 
colon cancer is not warranted.

Summary 

The Board acknowledges the veteran's belief that his 
disabilities are causally related to active service.  
However, he has not been shown to possess the requisite 
training or credentials needed to render a competent opinion 
as to medical causation.  As such, his lay opinion does not 
constitute competent medical evidence and lacks probative 
value.  See Routen v. Brown, 10 Vet. App.  183, 186 (1997); 
Espiritu v. Derwinski, 2  Vet. App. 492, 494-95 (1992).

In conclusion, a preponderance of the evidence is against a 
finding that the veteran's disabilities are causally related 
to active service.  Thus, the benefit of the doubt rule is 
not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for residuals of an epidermoid testicular 
cyst, including as due to exposure to herbicides, is denied.

Service connection for colon cancer, including as due to 
exposure to herbicides, is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


